NUMBER 13-14-00024-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


            IN RE JAMES D. NELSON, DOUGLAS C. McKEE, AND
                          ROBERT C. BROOKS


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                  Before Justices Rodriguez, Garza, and Perkes
                       Per Curiam Memorandum Opinion1

        Relators, James D. Nelson, Douglas C. McKee, and Robert C. Brooks, filed a

petition for writ of mandamus in the above cause on January 13, 2014, through which

they sought to compel the trial court to rule on the parties’ pending motions for summary

judgment. This Court requested and received a response to the petition for writ of

mandamus from the real party in interest, Los Campeones, Inc. d/b/a Valley International

Country Club. According to the real party’s response, this original proceeding has been


        1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
rendered moot because the trial court has ruled on the motions at issue. Specifically, on

January 24, 2014, the trial court signed the “Order Granting Plaintiff’s Motion for Partial

Summary Judgment . . . and Denying Defendants’ Motion for Partial Summary

Judgment.”      The relators have filed a reply to the response which also submits that the

petition for writ of mandamus has been rendered moot by the trial court’s rulings.

       Because the trial court has ruled on the pending motions for summary judgment,

relator’s petition for writ of mandamus asking us to require respondent to rule is moot.

See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (“A case

becomes moot if a controversy ceases to exist between the parties at any stage of the

legal proceedings.”); State Bar of Texas v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994)

(stating that, for a controversy to be justiciable, there must be a real controversy between

the parties that will be actually resolved by the judicial relief sought).

       The Court, having examined and fully considered the petition for writ of mandamus

and the response thereto, is of the opinion that this matter has been rendered moot.

Accordingly, the Court DISMISSES the petition for writ of mandamus as moot. See TEX.

R. APP. P. 52.8(a).


                                                           PER CURIAM


Delivered and filed the
3rd day of February, 2014.




                                               2